Title: 6th.
From: Adams, John Quincy
To: 


       Spent the evening with Thompson and Little, at Putnam’s lodgings. We conversed upon a diversity of subjects. Law, Physic, History, poetry, religion and politics, by turns engaged our attention. These meetings renew the recollection of those happy scenes, which we have all gone through in college; and in this manner, I now pass some of my most agreeable hours. But after I came home this evening: and after reading, an hour or two, I felt a depression of spirits to which I have hitherto been entirely a stranger. I have frequently felt dull, low spirited, in a manner out of tune; but the feelings which I now experienced were different from what I ever knew before and such, as I hope I shall never again experience: they kept me awake a great part of the night, and when I finally fell asleep, they disturbed my rest by the most extravagant dreams.
      